Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "spatially restricted sensitivity profile of at least one of the RF receive coils is subjected to a temporal sensitivity profile modulation during the step of acquiring the magnetic resonance signals, wherein the spatially restricted sensitivity profile of the at least one of the RF receive coils is temporally changed relative to the at least one of the RF receive coils as a function of time and the self-resonance frequency of the at least one modulated RF receive coil is set within a predetermined receive bandwidth of a constant resonance frequency value during the temporal sensitivity profile modulation" in combination with the remaining claim elements as set forth in claims 1-14 and 19.	The prior art does not disclose or suggest the claimed "magnetic resonance scanner includes at least one modulation device, which is further adapted for subjecting the sensitivity profile of at least one of the RF receive coils to a temporal profile modulation during the step of acquiring the magnetic resonance signals, wherein the sensitivity profile of the at least one of the RF receive coils is temporally changed relative to the at least one of the RF receive coils as a function of time and the self-resonance frequency is set within a predetermined receive bandwidth of a constant resonance frequency value" in combination with the remaining claim elements as set forth in claims 15-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, sh1ould preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.